Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 recite the limitation “phase detection filter" and “variable filtering length” in lines 1 and 2. It should be “the phase detection filter” and “the variable filtering length” in order for consistency and sufficient antecedent basis.
Claim 4 recites the limitation “a focus", “a quasi-focus” and “a PD data buffer” in lines 1 and 2. It should be “the focus”, “the quasi-focus” and “the PD data buffer” in order for consistency and sufficient antecedent basis.
Claim 5 recites the limitation “PD information" in line 2. It should be “the PD information” in order for consistency and sufficient antecedent basis.
Claim 9 recites the limitation “an adaptive fixed PD”, “performing stable focusing” and “PD information” in lines 9-11. It should be “the adaptive fixed PD”, “the performing stable focusing” and “the PD information” in order for consistency and sufficient antecedent basis.
Claim 15 recites the limitation “a focus", “a quasi-focus” and “a PD data buffer” in lines 1 and 2. It should be “the focus”, “the quasi-focus” and “the PD data buffer” in order for consistency and sufficient antecedent basis.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest as recited in claims 1 and 19 “detecting whether a current frame comprises a target object, wherein the target object is one of preset objects on which focusing needs to be performed; in response to detecting that the current frame comprises the target object, determining whether the target object is in a motion state; and in response to determining that the target object is in the motion state, performing tracking focusing by using phase detection (PD) information with a variable filtering length; and in response to determining that the target object is in a static state, performing stable focusing by using PD information obtained in an adaptive fixed PD configuration mode.” as recited in apparatus claim 8 and similar method claim 15.
The prior art fails to teach or suggest as recited in claims 12 and 20 “detecting whether a current frame comprises a target object, wherein the target object is one of preset objects on which focusing needs to be performed; in response to detecting that the current frame does not comprise the target object, converting phase detection (PD) information obtained in a fixed PD configuration mode into PD information in a variable PD configuration mode; and performing focusing on the current frame based on the converted PD information.”.
Claims 2-11, 13-18 are dependent claims and are therefore also allowed for similar reasons.
Discussion of prior art: US Patent 9,077,890 If the camera is moving linearly and/or rotating, or if objects in the image 200 are moving relative to the mobile device 100, then the natural features 220 will have appeared to move from the first image 200 to the second image 200' as illustrated in the following figure.  In this case, a high correlation result will occur at the new location in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696